PER CURIAM
*684*294Appellant seeks reversal of a judgment committing him to the custody of the Mental Health Division for a period not to exceed 180 days. See ORS 426.130. In his third assignment of error, appellant contends that the record lacked sufficient evidence that, due to a mental disorder, he was unable to provide for his basic needs.1 The state concedes that the evidence was insufficient to prove that appellant was unable to meet his basic needs and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment.
Reversed.

Our disposition of appellant's third assignment of error obviates the need to address his first and second assignments of error.